DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 8, 12, 15, and 19 are objected to because of the following informalities:
Claims 1, 8, and 15 (taking claim 8 as exemplary) recite “determine first relative weightage values of plurality of predefined causal factors…” where it appears “determine first relative weightage values of a plurality of predefined causal factors…” is intended.
Claims 1, 8, and 15 (taking claim 8 as exemplary) recite “determine a decision space for the classification based on the first relative weightage values and base hypothesis…” where it appears “determine a decision space for the classification based on the first relative weightage values and a base hypothesis…”
Claim 8 recites “A decision monitoring device for obtaining at least one influencing causal factor for a classification of a decision-making model, comprises: a processor… ” where it appears “A decision monitoring device for obtaining at least one influencing causal factor for a classification of a decision-making model, comprising: a processor… ” is intended.
Claims 5, 12, and 19 (taking claim 12 as exemplary) recite “wherein the second relative weightage values is based on performance, accuracy and position and use of the plurality of predefined causal factors, associated with each of the one or more decision trees” when it appears that “wherein the second relative weightage values is based on performance, accuracy, position, and use of the plurality of predefined causal factors associated with each of the one or more decision trees” is intended.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 (taking claim 8 as exemplary) all recite “…and perform ensemble technique using the optimized base hypothesis to obtain at least one influencing causal factor from the plurality of predefined causal factors for the classification.” Paragraph [0030] of the instant application specifies that “at least one influencing causal factor may be obtained by performing ensemble technique using the optimized base hypothesis. One or more ensemble techniques, known to a person skilled in art, may be performed for obtaining the at least one influencing causal factors.” It is unclear if “perform ensemble technique” is claiming a single ensemble technique or multiple ensemble techniques. That is, it is unclear if “perform an ensemble technique” or if “preform ensemble techniques” is intended. The lack of either a singular article before “ensemble technique” or the lack of the plurality of “techniques” in combination with the instant application description in paragraph [0030] that “One or more ensemble techniques …may be performed for obtaining the at least one influencing causal factors” causes claims 1, 8, and 15 to be indefinite for failing to particularly point out and distinctly claim the 
Dependent claims 2-7, 9-14, and 16-21 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because they contain the same indefinite language of independent claims 1, 8, and 15 (as outlined above) upon which claims 2-7, 9-14, and 16-21 depend.

Would Be Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of would be allowable subject matter:
As per claims 1, 8, and 15, taking claim 8 as exemplary:
Though Rodgers et al., (US 2015/0254562 A1), part of the prior art made of record, teaches: “first relative weightage values of plurality of predefined causal factors” and “determine a decision space for the classification based on the first relative weightage values and base hypothesis associated with the classification” in paragraph [0035]: “blending function is based the domain of the data and may use factors (i.e., the context of the user) to determine the way the two sets of recommendation choices are blended. For example, one such factor may be a number of cues (i.e., dimensionality of the inputs) where the blending function places more weight on the first set of recommendation choices … his factor would lean toward placing more weight on the first set of recommendation choices” and paragraph [0051]: “data representing the conscious decision of the user is appended to a second memory space as previous conscious decision. As with the subconscious reactions at 306, there are several ways the conscious decisions may be appended. For example, the conscious decision may simply be written in a next address of a memory space and then used when one of the models needs to use previous conscious decisions. As such, the previous conscious decisions may be used for developing new models.” – The domain of the data and the memory space of decisions is the determining of decision space, and the factors and weights are the first relative weightage values of plurality of predefined causal factors.
Though Frank et al., (US 2016/0300252 A1), part of the prior art made of record, teaches:
“determine first relative weightage values of plurality of predefined causal factors associated with each of one or more decision trees of a classification in a decision-making model;” in paragraph [0334]: “In one embodiment, factors of the certain event may have corresponding weights indicative of their expected dominance and/or impact on the affective response of the user corresponding to the certain event. In such a case, a measurement may be filtered based on the expected (weighted) impact of the certain factor 769. That is, the measurement corresponding to the certain event is excluded from the subset if the product of the weight of the certain factor 769, as indicated in a description of the certain event, and a bias value corresponding to the certain factor 769, reaches the threshold 771.” And in paragraph [0455]: “Optionally, the certain model encodes a decision tree for determining risk, whose nodes and branches are determined, at least in part, based on the preferences and/or rules selected by the certain user and/or the software agent operating on the certain user's behalf” through the use of weights 
“map the decision space with expert subjective judgment provided by an expert user for the classification…” in paragraph [0344]: “generating descriptions of events to which the measurements correspond. Optionally, the descriptions are generated by the event annotator 701. Optionally, a description of an event comprises factors that characterize the event, and each factor corresponds to at least one of the following: the user corresponding to the event, the experience corresponding to the event, and the instantiation of the event” by using an annotator to describe events.
Though Wellman et al., (WO 2014/078692 A1), part of the prior art made of record, teaches optimization using an ensemble technique with decision trees on page 16 lines 29-33 and on page 27 lines 4-9 by eliminating non-contributive factors from an ensemble method and using a decision tree to process features.
The primary reason for marking of would be allowable subject matter of independent claims 1, 8, and 15, taking claim 8 as exemplary, in the instant application, is the combination with the inclusion in these claims of the limitations of a method, device, and non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor cause a device to perform operations comprising:
“optimize the base hypothesis of the classification, wherein the optimized base hypothesis corresponds to minimum value of the error value; and perform ensemble technique using the optimized base hypothesis to obtain at least one influencing causal factor from the plurality of predefined causal factors for the classification.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of decision tree, weights, and the determining of influence causal factors along with the use of an ensemble model it does not teach that an ensemble model itself is used to determine causal factors through the optimization of a base hypothesis of a classification, where the optimized base hypothesis corresponds to minimum value of the error value, and then performing an ensemble technique using the optimized base hypothesis to obtain at least one influencing causal factor from the plurality of predefined causal factors for the classification.
Dependent claim(s) 2-7, 9-14, and 16-21 are marked as would be allowable at least for the reasons recited above as including all of the limitations of the would be allowable independent base claims 1, 8, and 15 upon which claims 2-7, 9-14, and 16-21 depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124